 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10   ALEX MONTOYA; REX SHIRLEY;                          Case No.: 19cv0054 JM(BGS)
     PHILIP PRESSEL; and AARON
11
     GRESSON, individually, and on behalf of             ORDER ON MOTIONS TO DISMISS
12   all others similarly situated,
13                                     Plaintiffs,
14   v.
15   CITY OF SAN DIEGO, a public entity;
     BIRD RIDES, INC., a Delaware
16
     corporation d/b/a BIRD; NEUTRON
17   HOLDINGS, INC., a Delaware
     corporation d/b/a LIME; WHEELS
18
     LABS, INC., a Delaware corporation;
19   UBER TECHNOLOGIES, INC., a
     Delaware corporation, d/b/a JUMP;
20
     LYFT, INC.; RAZOR USA, LLC, a
21   California corporation; and DOES 1-100,
22                                  Defendants.
23
24         Presently before the court are five motions to dismiss filed pursuant to Federal Rules
25   of Civil Procedure Rules 12(b)(1) and 12(b)(6). (Doc. Nos. 30, 56, 57, 62, 63.) All six
26   Defendants move to dismiss the first amended complaint under Rule 12(b)(6), with
27   Defendant Lyft Inc. (“Lyft”) and Defendant Uber Technologies Inc., d/b/a JUMP (“Uber”)
28   also moving under Rule 12(b)(1). A hearing on the motions was held on January 13, 2020.

                                                     1
                                                                                  19cv0054 JM(BGS)
 1   For the reasons set forth below, City of San Diego’s (“City”) motion is denied, and the
 2   remaining Defendants’ motions are granted.
 3       I.      BACKGROUND
 4            On January 9, 2019, Plaintiffs filed a putative class action complaint asserting claims
 5   for violations of the Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12101 et seq.,
 6   section 504 of the Rehabilitation Act, 29 U.S.C. § 794 et seq., California Civil Code section
 7   51, et seq., (the “Unruh Act”), California Civil Code section 54, et seq., (the “Disabled
 8   Persons Act”); California Government Code section 4450, et seq., and California
 9   Government Code section 11135, et seq.,. (Doc. No. 1.)
10            On March 21, 2019, Plaintiffs filed their First Amended Class Action Complaint
11   (“FAC”). (Doc. No. 14.) The FAC alleges that Plaintiffs, who are individuals with
12   disabilities, have found their access to San Diego’s sidewalks diminished by the
13   proliferation of dockless electric vehicles currently in use in the City. (FAC ¶ 1, 12, 13,
14   14, 15.) They allege that people using the dockless electric vehicles either travel on the
15   sidewalks or block paths of travel because the vehicles are discarded in the middle of
16   sidewalks or at other rights of way, making it difficult for people with disabilities to safely
17   traverse the pathways. (Id. at 2, 3.1)
18            Further, the FAC alleges that as usage and abandonment of these vehicles and the
19   speed at which they travel increases, Plaintiffs are denied safe, equal and full access to the
20   sidewalks. (Id. at ¶ 41.) In Plaintiffs’ words, the vehicles’ “burgeoning proliferation and
21   uncurbed growth comes at the detriment of the rights of all disabled persons with mobility
22   and/or visual impairments who are residents and visitors of the City of San Diego, causing
23   Plaintiffs injury, severe anxiety, diminishing their comfort and discriminating against them
24   based on their disabilities….” (Id. at ¶ 42.)
25
26
27
     1
      Document numbers and page references are to those assigned by CM/ECF for the docket
28   entry.
                                                     2
                                                                                     19cv0054 JM(BGS)
 1         Plaintiffs direct allegations at the City regarding its responsibilities as a municipality
 2   and the duty it has to maintain the sidewalks. (See, e.g., id. at ¶¶ 43-45, 62-76, 78-85, 98-
 3   103, 105-115, 117-122, 127-133.) Similarly, the FAC makes allegations against the private
 4   entities that rent dockless scooters and bikes, via mobile phone apps, to third-party
 5   individuals in San Diego, which Plaintiffs categorize as the “Dockless Vehicles
 6   Defendants.” (See, e.g., id. at ¶¶ 41, 42, 46, 50, 87-95, 105-115, 117-122, 127-133.)
 7         Plaintiffs seek to represent a putative class consisting of “all persons with disabilities
 8   with mobility or visual impairments who have been denied access to or full enjoyment of
 9   the system of sidewalks, crosswalks, transit stops, curb ramps, pedestrian crossings and
10   other walkways in the City of San Diego because of their disabilities.” (Id. at ¶ 52.)
11         The prayer for relief seeks, amongst other things, an award of statutory damages and
12   an order “enjoining the Dockless Vehicle Defendants from continuing to operate on the
13   system of sidewalks, crosswalks, curb ramps, transit stops, pedestrian crossings and other
14   walkways in the City of San Diego.” (Id. at ¶ 137B.)
15         On April 4, 2019, Defendants Neutron Holdings, Inc. d/b/a Lime (“Lime”), Bird
16   Rides, Inc. (“Bird”), and Razor, USA, LLC (“Razor”) (collectively the “Scooter
17   Defendants”) filed a joint motion to dismiss. (Doc. No. 30.)2 Plaintiffs filed their
18   opposition to the motion, (Doc. No. 34) and the Scooter Defendants filed a reply, (Doc.
19   No. 38).
20         On May 31, 2019, both Defendant Wheels Labs, Inc. (“Wheels Labs”), and
21   Defendant City filed motions to dismiss pursuant to 12(b)(6).3 (Doc. Nos. 56, 57.) The
22
23
24   2
      On the same day they filed their motion to dismiss, the Scooter Defendants filed a motion
25   to strike class allegations (Doc. No. 31) which is now fully briefed (Doc. Nos. 35, 39).
     Uber also joined the Scooter Defendants’ motion to strike. (Doc. No. 64.)
26
27   3
      The court notes that City’s Motion to Dismiss was untimely. Moving forward City shall
     ensure that its’ filings comport with the deadlines set forth in the Federal Rules of Civil
28   Procedure and the Local Rules.
                                                    3
                                                                                     19cv0054 JM(BGS)
 1   City also filed a Notice of Joinder to the Scooter Defendants’ Motion to Dismiss. (Doc.
 2   No 58.) Plaintiffs filed their opposition to the motions, (Doc. Nos. 68, 69), and Wheel
 3   Labs and City each filed a reply, (Doc. Nos. 71, 74).
 4            On June 3, 2019, Defendant Lyft filed its motion to dismiss pursuant to Rules
 5   12(b)(1) and 12(b)(6). (Doc. No. 62.) Plaintiffs filed their opposition to the motion, (Doc.
 6   No. 62), and Lyft filed a reply, (Doc. No. 73).
 7            On June 7, 2019, Defendant Uber filed its motion to dismiss. (Doc. No. 63.) Uber
 8   also joined the Scooter Defendants’, Wheel Labs’, Lyft’s and City’s motions to dismiss.
 9   (Doc. No. 64). Plaintiffs filed their opposition to the motion, (Doc. No. 70), and Uber filed
10   a reply, (Doc. No. 72).
11      II.      LEGAL STANDARD
12            A Federal Rule of Civil Procedure 12(b)(6) motion challenges the sufficiency of a
13   complaint as failing to allege “enough facts to state a claim to relief that is plausible on its
14   face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). This is because a “pleading
15   that offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a cause of
16   action will not do.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550
17   U.S. at 555). Ordinarily, for purposes of ruling on a Rule 12(b)(6) motion, the court
18   “accept[s] factual allegations in the complaint as true and construe[s] the pleadings in the
19   light most favorable to the non-moving party.” Manzarek v. St. Paul Fire & Marine Ins.
20   Co., 519 F.3d 1025, 1031 (9th Cir. 2008). The court must be able to “draw the reasonable
21   inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 663.
22   “Determining whether a complaint states a plausible claim for relief … [is] a context-
23   specific task that requires the reviewing court to draw on its judicial experience and
24   common sense.” Id. at 679.
25            In contrast, Rule 12(b)(1) allows a party to move to dismiss based on the court’s lack
26   of subject matter jurisdiction. Fed. R. Civ. P. 12(b)(1). Plaintiff has the burden of
27   establishing that the court has subject matter jurisdiction over an action. Ass’n of Am. Med.
28   Colls. v. U.S., 217 F.3d 770, 778-79 (9th Cir. 2000). In a class action, at least one of the

                                                     4
                                                                                     19cv0054 JM(BGS)
 1   named plaintiffs must meet the Article III standing requirements. Bates v. United Parcel
 2   Servs., Inc., 511 F.3d 974, 985 (9th Cir. 2007). Article III requires that: “(1) at least one
 3   named plaintiff suffered an injury in fact, (2) the injury is fairly traceable to the challenged
 4   conduct, and (3) the injury is likely to be redressed by a favorable decision.” Lujan v.
 5   Defenders of Wildlife, 504 U.S. 555, 560-61 (1992) (quotation marks and citation omitted).
 6   “For purposes of ruling on a motion to dismiss for want of standing, both the trial judge
 7   and reviewing courts must accept as true all material allegations of the complaint and must
 8   construe the complaint in favor of the complaining party. Maya v. Centex Corp., 658 F.3d
 9   1060, 1068 (9th Cir. 2011) (quoting Warth v. Seldin, 422 U.S.490, 501 (1975)). “At the
10   pleadings stage, general factual allegations of injury resulting from the defendant’s conduct
11   may suffice, for on a motion to dismiss we presume that general allegations embrace those
12   specific facts that are necessary to support the claim.” Id. (internal citation and quotation
13   marks omitted).
14      III.   MOTIONS TO STRIKE
15          Before addressing the motions to dismiss, the court first turns to two motions to
16   strike filed by Plaintiffs.
17          The first motion to strike, Request to Strike City’s Purported Supplemental
18   Authority (the “Supplement”), was filed by Plaintiffs on July 8, 2019. (Doc. No. 78.) On
19   July 5, City filed a copy of Ordinance Number 0-21070, amending Chapter 8 of the San
20   Diego Municipal Code, which governs shared mobility devices related to “permitting and
21   the operation of shared mobility device rental companies.” (Doc. No. 77-1.) The ordinance
22   was passed by the City Council on May 14, 2019. (Id. at 18.) The ordinance proclaims
23   that the proliferation of these devices “creates public safety concerns due to improper
24   usage, staging, and parking of such devices, and excessive speeds in high pedestrian traffic
25   areas; and identifies three specific pedestrian paths where the mobility devices create a
26   significant safety hazard to pedestrians, namely Martin Luther King Jr. Promenade, the
27   North and South Embarcadero and Piazza della Famiglia. (Id. at 2.) The ordinance also
28   requires the companies to use geofencing within the three identified areas;              places

                                                    5
                                                                                     19cv0054 JM(BGS)
 1   restrictions on where the devices may be parked and displayed for rent; requires the
 2   companies to retrieve improperly left devices within three hours of being notified of a
 3   violation by the City; allows the City to impound devices that are not retrieved (with the
 4   companies bearing the costs); and requires companies who wish to operate a shared
 5   mobility device company to apply and pay for a permit. (Id. at 6-16.)
 6         Plaintiffs seek to strike the Supplement by asserting: (1) at a minimum, City knew
 7   of the existence of the ordinance when it filed its Reply brief on July 1, 2019, but made no
 8   mention of it; and (2) City filed the Supplement after the motion to dismiss was taken under
 9   submission without seeking leave of court. (Doc. No. 78.)4 Plaintiffs also contend they
10   have not had an opportunity to respond to City’s assertion that the “[o]rdinance as well as
11   previously enacted State laws and Municipal ordinances makes the allegations of the First
12   Amended Complaint moot.” (Doc. No. 77 at 2.) Setting aside the propriety in which City
13   brought the existence of the ordinance to the court’s attention, the court does not think it
14   appropriate to address a mootness argument at this time. While the ordinance may institute
15   many of the solutions Plaintiffs suggested, the FAC does not yet clearly define the exact
16   injunctive and declaratory relief that Plaintiffs are seeking. As such, making a mootness
17   determination at this stage would be premature. Having decided not to consider the
18   Supplement when ruling on the motions to dismiss, Plaintiffs’ Request to Strike City’s
19   Purported Supplemental Authority (Doc. No. 78) is hereby GRANTED.
20         On December 17, 2019, Plaintiffs filed a second motion to strike, (Doc. No. 85) in
21   response to the Notice of Supplemental Authority filed by Defendants on November 22,
22   2019 (Doc. No. 84). Defendants Supplemental Authority consists of a five-page
23   memorandum explaining the similarities between this case and the recent decision in the
24
25
     4
       Upon review of the documents at issue, it is not entirely clear to the court exactly when
26   the attorney responsible for filing the motion to dismiss became aware of the existence of
27   the ordinance, but the court finds nothing untoward in her behavior. The court will also
     give the attorney the benefit of the doubt that her failure to seek leave of court was an
28   oversight.
                                                  6
                                                                                  19cv0054 JM(BGS)
 1   Central District of California, Labowitz v. Bird Rides, Inc, Case No. 18-9329-MWF (SK),
 2   a copy of an order of dismissal issued in Labowitz on October 29, 2019, and a copy of the
 3   Labowitz complaint. The supplemental authority was filed without permission of the court
 4   and after the motions to dismiss were taken under submission.
 5         Plaintiffs move to strike the supplemental authority arguing: (1) it was filed without
 6   first obtaining leave of court; (2) it was improperly accompanied by submission of
 7   additional argument; and (3) the allegations in the case at bar differ from those submitted
 8   as a supplemental authority. (Doc. No. 85). Defendants counter that Plaintiffs’ motion is
 9   untimely under Local Rule 7.1(e)(1) and that there was nothing improper about the notice.
10   (Doc. No. 87.) Notwithstanding Local Rule 7.1(e)(1), the January 13, 2020, hearing date
11   was given to Plaintiffs by the court in consideration of the likelihood that the Labowitz
12   opinion would be raised by the parties at the upcoming hearing and would, therefore, need
13   to be addressed. While the court has reviewed the memorandum and finds nothing
14   improper in the notice, the supplemental authority submitted is not binding authority on
15   this court, was filed after the briefing period was closed and without permission of this
16   court. Consequently, the court GRANTS Plaintiffs’ motion, (Doc. No. 85) and STRIKES
17   the supplemental authority from the docket.
18      IV.   DISCUSSION
19         Principally relying on various state statutory immunities contained in the California
20   Government Tort Liability Act (CAL. GOV’T CODE §§ 810 et seq.), City moves to dismiss
21   the FAC on the basis that it is immune for discretionary actions related to law enforcement
22   or ordinances regarding the operation and parking of the dockless vehicles on city streets.
23   (Doc. No. 57.) City also moves for dismissal under Rule 12(b)(6) on the basis that the
24   FAC fails to state claims against it under Title II of the ADA, the Rehabilitation Act,
25   California Government Code sections 4450 or 11135, the DPA, nor under the Unruh Act.
26         The arguments of Dockless Vehicle Defendants for dismissal are based on: (1) the
27   requirement of the ADA that a Defendant own or operate a “place of public
28   accommodation;” (2) Plaintiffs’ failure to allege that any of these Defendants received the

                                                   7
                                                                                  19cv0054 JM(BGS)
 1   requisite State financial assistance to make the alleged section of the California
 2   Government Code section 1135 applicable; (3) Plaintiffs’ failure, absent an ADA violation,
 3   to identify any California accessibility standard in the FAC, nor allege that any of the
 4   Dockless Vehicle Defendants violated such standard; and (4) Plaintiffs’ failure to allege an
 5   independent Unruh Act violation. (Doc. Nos. 30-1, 56-1, 62-1, 63-1.) Because the
 6   arguments made by each of the Dockless Vehicle Defendants are substantially similar, if
 7   not identical, the Court will consider them together.
 8         Lyft and Uber also move for dismissal under Rule 12(b)(1). Lyft argues the relief
 9   Plaintiffs seek, namely an order requiring it to preclude riders from operating scooters on
10   sidewalks or parking them in areas that occlude access already exists, thus making this
11   aspect of Plaintiffs’ claim moot. (Doc. No. 62-1 at 13-17.) Lyft also contends that
12   Plaintiffs have not alleged an injury attributable to Lyft and thus, there is no harm to
13   redress. (Id. at 17-18.) Uber argues that the FAC does not establish actual notice of
14   discrimination, denial of access or denial of equal treatment. (Doc. No. 63-1 at 13-18).
15         Where applicable, the court will consider City’s arguments in conjunction with those
16   made by the Dockless Vehicle Defendants.
17         1. Sufficiency of Plaintiffs’ Americans With Disabilities Act Title II Claim and
18             Rehabilitation Act Claim
19         City challenges the sufficiency of Plaintiffs’ ADA and Rehabilitation Act claims on
20   the grounds that Plaintiffs cannot establish they were excluded from access to or denied
21   the benefits of City’s services, programs, or that City discriminated against Plaintiffs.
22         Title II of the ADA prohibits state and local governments from discriminating
23   against persons with disabilities. The relevant statutory language provides: “[N]o qualified
24   individual with a disability shall, by reason of such disability, be excluded from
25   participation or be denied the benefits of the services, programs, or activities of a public
26   entity, or be subjected to discrimination by any such entity.” 42 U.S.C. § 12132. “Title II
27   emphasizes ‘program access’ meaning that a public entity’s programs and services, viewed
28   in their entirety, must be equally accessible to disabled persons.” Cohen v. City of Culver

                                                   8
                                                                                   19cv0054 JM(BGS)
 1   City, 754 F.3d 690, 694 (9th Cir. 2014) (citing Pierce v. Cnty. of Orange, 526 F.3d 1190,
 2   1215-16, 1222 (9th Cir. 2008)). Similarly, section 504 of the Rehabilitation Act guarantees
 3   meaningful access to, “participation in” and the “benefits of” any programs or activities
 4   receiving federal financial assistance for qualified individuals.      29 U.S.C. § 794(a).
 5   Alexander v. Choate, 469 U.S. 287, 301 (1985).
 6           “This prohibition against discrimination is universally understood as a requirement
 7   to provide ‘meaningful access.’” Lonberg v. City of Riverside, 571 F.3d 846, 851 (9th Cir.
 8   2009). “An individual is excluded from participation in or denied the benefits of a public
 9   program if ‘a public entity’s facilities are inaccessible to or unusable by individuals with
10   disabilities.’” Daubert v. Lindsay Unified Sch. Dist., 760 F.3d 982, 987 (9th Cir. 2014)
11   (quoting 28 C.F.R. § 35.149). The regulations implementing Title II of the ADA provide
12   that:
13           A public entity shall make reasonable modifications in policies, practices, or
             procedures when the modifications are necessary to avoid discrimination on
14
             the basis of disability, unless the public entity can demonstrate that making
15           modifications would fundamentally alter the nature of the services, program,
             or activity.
16
17   28 C.F.R. § 35.130(b)(7) (1993).
18           Courts have interpreted the scope of Title II to encompass anything a public entity
19   does. Lee v. City of L.A., 250 F.3d 668, 691 (9th Cir. 2001). Indeed, the Ninth Circuit has
20   held that “maintaining public sidewalks is a normal function of a city and “without a doubt
21   something that the City does” and therefore “maintaining their accessibility for individuals
22   with disabilities therefore falls within the scope of Title II.” Barden v. City of Sacramento,
23   292 F.3d 1073, 1076 (9th Cir. 2002)5. See also Frame v. City of Arlington, 657 F.3d 215,
24
25
26   5
       Even if public entities were not subject to applying the feature-specific requirements of
27   the Americans with Disabilities Act Accessibility Guidelines (“ADAAG”) to public rights-
     of-way, then they would “not suddenly find themselves free to ignore access concerns
28   when altering of building new rights-of-way, parks, and playgrounds. The requirements
                                                   9
                                                                                   19cv0054 JM(BGS)
 1   225 -231 (the fifth circuit provides an in-depth discussion as to why a sidewalk is
 2   unambiguously a service, program or activity of a public entity covered under Title II of
 3   the ADA.6) In so finding, the Barden court noted that “this broad construction of the phrase
 4   ‘services, programs, or activities’ of a local government is supported by the plain language
 5   of the Rehabilitation Act, … which defines ‘program or activity as ‘all of the operations
 6   of’ a qualifying local government.” Barden, 292 F.3d. at 1076-77.
 7           To prove that a public program or service violates Title II, a plaintiff must show:
 8   (1) he/she is a qualified individual with a disability; (2) he/she is otherwise qualified to
 9   participate in or receive the benefit of some public entity’s services, programs, or activities;
10   (3) he/she was either excluded from participation in or denied the benefits of a public
11   entity’s services, programs or activities, or was otherwise discriminated against by the
12   public entity; and (4) such exclusion, denial of benefits, or discrimination was by reason
13   of his/her disability. 42 U.S.C. § 12132; Cohen 754 F.3d at 695; Weinrich v. L.A. Cnty.
14   Metro. Transp. Auth., 114 F.3d 976, 978 (9th Cir. 1997).
15           Here, it is undisputed that Plaintiffs are qualified people with disabilities and are
16   entitled to use the City’s sidewalks. The question is whether Plaintiffs have pled facts
17
18
     of 28 C.F.R. 35.151 would still apply, holding public entities to the ‘readily accessible []
19
     and usable’ standard.” Kirola v. City & Cnty. of S.F., 860 F.3d 1164, 1180 (9th Cir. 2017).
20
     6
         The court explained:
21
22           As the Supreme Court has observed, sidewalks are general government
             services provided in common to all citizens to protect pedestrians from the
23           very real hazards of traffic. The Supreme Court also has recognized that
24           public sidewalks are traditional public fora that time out of mind have
             facilitated the general demand for public assembly and discourse. When a
25           newly built or altered city sidewalk is unnecessarily made inaccessible to
26           individuals with disabilities, those individuals are denied the benefits of safe
             transportation and a venerable public forum.
27
     Frame, 657 F. 3d at 227-228 (internal quotation marks and citation marks omitted).
28

                                                    10
                                                                                     19cv0054 JM(BGS)
 1   sufficient to support the third and fourth elements of the claim. City posits that the FAC
 2   fails in this regard because Plaintiffs have only alleged that City encourages and promotes
 3   the use of the Dockless Vehicle Defendants’ scooters on the public rights of way and
 4   overlooks the conduct of the third parties who ride the dockless vehicles on city streets.
 5   (Doc. No. 57-1 at 14-15.) Further, City asserts that Plaintiffs “admit that it is the actions
 6   of unidentified third parties and co-defendants [sic] alleged failures to ensure their scooters
 7   do not violate the California Vehicle Code and the San Diego Municipal Code that
 8   negatively impact Plaintiffs’ access.” (Doc. No. 57-1 at 15.) The court is not persuaded.
 9         Plaintiffs have pled facts that they were denied participation in or access to a City
10   service, in this instance, the sidewalks.          Plaintiffs have also alleged that City
11   “has failed to ensure the sidewalks, crosswalks, transit stops, curb ramps, pedestrian
12   crossings and other walkways are kept free of the Dockless Vehicle obstructions.” (See,
13   e.g., FAC at ¶ 71.) Further, Plaintiffs allege City has failed to adopt, enforce and implement
14   ordinances to control the proliferation of Scooters. (Id. at ¶ 72.) Additionally, Plaintiffs
15   allege that City continues to violate the ADA by “failing to timely respond to and remedy
16   complaints about the said barriers through their policies and practices with regard to the
17   system of sidewalks…thereby denying disability access.” (Id. at ¶ 73.) Furthermore, the
18   FAC contains various general allegations that Plaintiffs have been faced with temporal
19   barriers that have made using the sidewalks difficult because of the conduct of third parties.
20   (See generally FAC.)
21         Plaintiffs do not merely complain of isolated, infrequent, or temporary access
22   barriers to the sidewalks that are a matter of convenience. A closer read of the FAC reveals
23   allegations that City has failed to maintain the system of sidewalks, done nothing to curb
24   the proliferation of scooters on the sidewalk, and failed to introduce regulations to govern
25   their use, etc. See FAC at ¶ 3, 25, 26, 35, 38, 40, 45, 46, 47, 50. “[O]bstructed sidewalks
26   exclude disabled persons from ordinary communal life and force them to risk serious injury
27   to undertake daily activities.” Cohen 754 F.3d at 700. As the Cohen court noted, “this is
28

                                                   11
                                                                                    19cv0054 JM(BGS)
 1   precisely the sort of subtle discrimination stemming from thoughtlessness and indifference
 2   that the ADA aims to abolish.” Id. (internal quotation and citations omitted).
 3          The FAC also offers solutions City could have implemented in order to avoid the
 4   violations and injuries of which Plaintiffs complain. For example, it is alleged City could
 5   have introduced alternate travel lanes for these vehicles, ticketed violators, and ensured
 6   that the Dockless Vehicles are used and maintained in way that ensures full and equal
 7   access for people with disabilities to the system of sidewalks, crosswalks, transit stops,
 8   curb ramps, pedestrian crossings and other walkways, etc. (See FAC at ¶¶ 26, 45, 46.)
 9          Reading the factual allegations in the FAC as true and construing the pleadings in
10   the light most favorable to Plaintiffs, the court finds Plaintiffs’ allegations sufficient to
11   support the contention that City may have engaged in the “simple exclusion of disabled
12   persons through “thoughtlessness” and “inaction” that constitutes discrimination under the
13   ADA.
14          2. City’s Immunity Defenses
15          City argues it is entitled to blanket immunity from any of the claims brought against
16   it, pursuant to that body of law commonly known as the California Government Tort
17   Liability Act (CAL. GOV’T CODE §§ 800 et seq.) Specifically, City cites sections 818.2,
18   8217, 845 and 846 as affording absolute protection against Plaintiffs’ claims. (Doc. No.
19   57-1 at 8-14.)
20          Ordinarily, under California law, public entities have absolute immunity against
21   claims for tort damages when premised upon their adoption, or failure to adopt an
22   enactment. Nunn v State of Cal., 35 Cal.3d 616, 621 (1984) (the immunity afforded by
23   sections 818.2 and 821 to public entities and employees for injuries, caused by either the
24
25
     7
       The section header in City’s motion references section 821, but the substantive portion of
26   this section of the motion makes little to no mention of section 821, instead focusing on
27   sections 815.2 and 820.2. Section 821 provides “a public employee is not liable for injury
     caused by his adoption of or failure to adopt an enactment.” CAL. GOV’T CODE § 821.
28

                                                  12
                                                                                   19cv0054 JM(BGS)
 1   adoption of an enactment or the failure to adopt or enforce a law attaches only to
 2   discretionary functions); see also Gibson v. Cnty. of Riverside, 181 F. Supp. 2d 1057, 1086,
 3   (C.D. Cal. 2002).
 4         Pursuant to section 815.2(b) of the California Government Code, except as provided
 5   by statute, “a public entity is not liable for an injury resulting from an act or omission of
 6   an employee of the public entity where the employee is immune from liability.” Section
 7   820.2 provides “a public employee is not liable for an injury … where the act or omission
 8   was the result of the exercise of discretion vested in him, whether or not such discretion be
 9   abused.” CAL. GOV’T CODE § 820.2. But this “immunity only applies to deliberate and
10   considered policy decisions, in which a ‘conscious balancing of risks and advantages took
11   place.’” Caldwell v. Montoya, 10 Cal. 4th 972, 981(1995) (quoting Johnson v. Cal., 69 Cal.
12   2d 782, 795, n.8 (1968)) (alterations omitted). See also Mann v. The State of Cal., 70 Cal.
13   App. 3d 773, 778 (1983) (section 845 immunity for failure to provide police protection
14   “was designed to prevent political decisions of policy making officials of government from
15   being second-guessed by judges and juries in personal injury litigation.”). “The general
16   rule is that the government immunity will override a liability created by a statute outside
17   the [Government] Claims Act.” Nuveen Mun. High Income Opportunity Fund v. City of
18   Alameda, Cal., 730 F.3d 1111, 1126 (9th Cir. 2013) (citation omitted). “To rebuff this
19   general rule, a liability-creating statute must clearly withdraw statutory immunities.” Id.
20         The Code also contains provisions “to protect from judicial review in tort litigation
21   the political and budgetary decisions of policy-makers, who must determine whether to
22   provide police officers or their functional equivalents.” Leger v. Stockton Unified Sch.
23   Dist., 202 Cal. App. 3d 1448, 1463 (1988). Under section 845, “neither a public entity nor
24   a public employee is liable for failure to establish a police department or otherwise to
25   provide police protection service or, if police protection service is provided, for failure to
26   provide sufficient police protection service. CAL. GOV’T CODE § 845. Additionally,
27   “neither a public entity nor a public employee is liable for injury caused by the failure to
28   make an arrest or by the failure to retain an arrested person in custody.” Id. § 846.

                                                   13
                                                                                    19cv0054 JM(BGS)
 1         City asserts the discretionary act or omission immunity for public employees
 2   provided under California Government Code section 820, when read in conjunction with
 3   section 815.2(b), provide it with immunity. (Doc. No. 57-1 at 10-11.) Relatedly, City
 4   argues that just as section 21235(i) of the municipal code8 allows police officers the
 5   discretionary authority to ticket scooter users for abandoning a scooter in a manner that
 6   results in an inadequate path for pedestrian travel, and California Vehicle Code section
 7   25225 permits City officials to regulate the parking and operation of scooters in the public
 8   ways, City officials have similar discretion when it comes to the parking and regulation of
 9   scooters on the sidewalk. Further, City argues it is immune from civil liability for money
10   damages for failing to provide adequate police protection against improper conduct
11   pursuant to California Government Code sections 845 and 846. (Id. at 11-14.) In support
12   of this argument, City characterizes Plaintiffs’ allegations as a failure to “(a) provide
13   adequate police services to monitor the City’s public right-of-way; and (b) arrest, detain or
14   cite persons in violation of the California Vehicle Code and the San Diego Municipal
15   Code.” (Id. at 12.)
16         But, City’s immunity argument overreaches and requires a narrow reading of the
17   FAC that the court is unwilling to accept. While damages are available to a private plaintiff
18   under section 504 and Title II of the ADA, see, e.g., Mark H. v. Lemahieu, 513 F.3d 922,
19   935 (9th Cir. 2008), Plaintiffs only seek injunctive and declaratory relief under the ADA,
20
21
22   8
       California Vehicle Code addresses how the operation and use of motorized scooters is
23   regulated by the state. See CAL. VEH. CODE §§ 21220-21235. The City, in turn, may
     regulate registration, parking and operation of scooters on public ways if such regulation
24
     does not conflict with the California Vehicle Code. Id. § 21225. Section 21235 makes it
25   unlawful to ride a motorized scooter on a sidewalk, except as may be necessary to enter or
     leave adjacent property; section 21235(i) makes it unlawful to leave a scooter lying on its
26
     side on any sidewalk, or to park a motorized scooter on a sidewalk that impair an adequate
27   path for pedestrian traffic. The San Diego Municipal Code makes it unlawful to block the
     public ways with scooters. San Diego Municipal Code §§ 54.0110, 54.0105
28

                                                  14
                                                                                   19cv0054 JM(BGS)
 1   a remedy that is expressly provided for under section 814 of the California Code. See CAL.
 2   GOV’T CODE § 815 (“Nothing in this part affects liability based on contract or the right to
 3   obtain relief other than money or damages against a public entity or public employee.”).
 4   Not only does the California Government Tort Liability Act not bar equitable remedies, at
 5   the hearing, Plaintiffs’ counsel conceded that Plaintiffs are not seeking traditional
 6   compensatory damages but rather statutory damages, which are not ground in tort recovery.
 7         The FAC does reference City’s failure to “adopt, implement or enforce ordinances
 8   or other regulations necessary to ensure that the system of sidewalks, crosswalks, transit
 9   stops, curb ramps, pedestrian crossings and other sidewalks are kept free of the Scooter
10   barriers.” (See, e.g., FAC at ¶ 72.) However, Plaintiffs have alleged City is responsible
11   for removing barriers and ensuring the public sidewalks are readily accessible for people
12   with disabilities under the ADA and the Rehabilitation Act. (See id. at ¶ 42, 47, 68-71, 73,
13   82, 84.) To extend the immunities of the California Tort Claims Act to the arena of federal
14   civil rights law would thwart the very purpose of laws like the ADA and would allow any
15   public entity to avoid the national mandate of uniform protections for persons with
16   disabilities embodied in the ADA. As the Ninth Circuit has explained, “to construe a
17   federal statute to allow a state immunity defense ‘to have controlling effect would
18   transmute a basic guarantee into an illusory promise’ which the supremacy clause does not
19   allow.” Guillory v. Cnty. of Orange, 731 F.2d 1379, 1382 (9th Cir. 1984) (quoting
20   Martinez v. Cal.¸444 U.S. 277, 284 n.8 (1980)).9    Furthermore, the cases cited by City do
21   not support application of any of the immunity provisions to the ADA and Rehabilitation
22   Act claims. Public entities have long been held to account for risks of harm posed by third
23   parties. See, e.g., Mann, 70 Cal. App. 3d at 778 (stating that liability may attach once a
24
25
     9
       See also DeJung v. Super. Ct., 169 Cal. App. 4th 533, 544 (2008) (quoting Caldwell
26   10 Cal.4th at 989 n.9 and Farmers Ins. Grp. v. Cnty. of Santa Clara, 906 P.2d 440, 455
27   n.12 (1995) (observing that section 815.2 “simply applies principles of vicarious entity
     liability” and the FEHA’s language expressly provided “a basis for direct entity liability
28   independent of the derivative liabilities addressed in section 815.2.”).
                                                  15
                                                                                  19cv0054 JM(BGS)
 1   police officer undertakes affirmative acts that increase the risk of harm to the plaintiff);
 2   Williams v. State, 34 Cal.3d 18, 24 (1983) (explaining how liability may be imposed if a
 3   special relationship between the plaintiff and police officer exists and that a breach of duty
 4   can arise out of an affirmative act that places a person in peril or increases the risk of harm,
 5   or by an omission or failure to act) (collecting cases); Peterson v. S.F. Cmty. Coll., 36 Cal.
 6   3d 799 (2018) (section 820.2 immunity does not protect a public entity from plaintiff’s
 7   right to prove that its failure to warn, to trim the foliage, or to take other reasonable
 8   measures to protect her was the proximate cause of her injuries); Slapin v. L.A. Int’l Airport,
 9   65 Cal. App. 3d 484 (1976) (government entity may be liable for injuries caused by the
10   combination of a dangerous condition on its property and the acts of a third party, if the
11   dangerous condition created a reasonable risk of injury and the public entity had actual or
12   constructive notice of the dangerous condition in time to take measures to protect against
13   it).
14          Moreover, Title II of the ADA provides “no qualified individual shall, by reason of
15   such disability, be excluded from participation in or denied the benefits of the services,
16   programs, or activities of a public entity, or be subjected to discrimination by any such
17   entity.” 42 U.S.C. § 12132. The Act defines “public entity” as “any State or local
18   government [and] department, agency, special purpose district, or other instrumentality of
19   a State or States or local government.’” 42 U.S.C. § 12131(1); Lee, 250 F.3d at 691. The
20   very language of the Title II authorizes suits against public entities like the City, and the
21   Ninth Circuit has consistently held that damages claims brought by private plaintiffs under
22   both Acts are permissible. See, e.g., A.G. v. Paradise Unified Sch. Dist. No. 69, 815 F.3d
23   1195, 1204 (9th Cir. 2016) (holding that “a public entity can be liable for damages under
24   § 504 if it intentionally or with deliberate indifference fails to provide meaningful access
25   or reasonable accommodation to disabled persons.”) (quoting Lemahieu, 513 F.3d at 938.).
26          Accordingly, for the reasons set forth above, City’s motion to dismiss these claims
27   on all grounds is DENIED.
28

                                                    16
                                                                                     19cv0054 JM(BGS)
 1         3. The Americans With Disabilities Act Title III Claim
 2         The Dockless Vehicle Defendants seek dismissal of the Title III ADA claim,
 3   contending that Plaintiffs have failed to plead the necessary elements of this claim. They
 4   argue that a sidewalk is not a place of public accommodation, and none of them “own,
 5   lease or operate” a place of public accommodation. (Doc. No. 30-1 at 11-13; Doc. No. 56-
 6   1 at 8-11; Doc. No. 62-1 at 11-13; Doc. No 63-1 at 16-20.) Plaintiffs counter that
 7   Defendants are essentially using the public sidewalks as a store front and have converted
 8   the sidewalks into places of public accommodation. (Doc. No. 34 at 8-12; Doc. No. 68 at
 9   8-12; Doc. No. 69 at 14-20; Doc. No. 70 at 14-21.)
10         Title III of the ADA prohibits discrimination against disabled individuals in any
11   place of public accommodation. The concept of discrimination under the ADA includes
12   obviously exclusionary conduct and “more subtle forms of discrimination – such as
13   difficult-to-navigate restrooms and hard-to-open-doors that interfere with disabled
14   individuals’ ‘full and equal enjoyment of places of public accommodation.” Chapman v.
15   Pier 1 Imports (U.S.) Inc., 631 F.3d 939 (9th Cir. 2011) (quoting 42 U.S.C. § 12182(a));
16   see also Doran v. 7-Eleven, Inc., 524 F.3d 1034, 1041 at n.4 (9th Cir. 2011) (the ADA
17   “does not limit its antidiscrimination mandate to barriers that completely prohibit access.”).
18         To establish a violation of Title III of the ADA, a plaintiff must show that: (1) she is
19   an individual with a disability; (2) the defendant is a private entity that owns, leases, or
20   operates a place of public accommodation; and (3) the plaintiff was denied public
21   accommodations by the defendant because of her disability. 42 U.S.C. §§ 12182(a)-(b);
22   Molski v. M.J. Cable, Inc., 481 F.3d 724, 730 (9th Cir. 2007); Arizona ex rel. Goddard v.
23   Harkins Amusement Enter. Inc., 603 F.3d 666, 670 (9th Cir. 2010).
24          “The determination of whether a facility is a ‘public accommodation’ for purposes
25   of coverage by the ADA [] turns on whether the facility is open ‘indiscriminately to other
26   members of the general public.’” Jankey v. Twentieth Century Fox Film Corp., 14 F. Supp.
27   2d 1174, 1178 (C.D. Cal. 1998) (citing 42 U.S.C. § 12181 (10)) aff’d 212 F.3d 1159 (9th
28

                                                   17
                                                                                   19cv0054 JM(BGS)
 1   Cir. 2000)10 (affirming that Title III only applies to establishments open to the public at
 2   large); see also Clegg v. Cult Awareness Network, 18 F.3d 752 n.3 (9th Cir. 1994) (“Only
 3   when the facilities are open to the public at large does Title II govern.”). The ADA lists
 4   the types of private entities that are considered “public accommodations” which includes:
 5         (A) an inn, hotel, motel, or other place of lodging;
 6         (B) a restaurant, bar, or other establishment serving food or drink;
 7         (C) a motion picture house, theater, concert hall, stadium, or other place of
 8             exhibition or entertainment;
 9         (D) an auditorium, convention center, lecture hall, or other place of public gathering;
10         (E) a bakery, grocery store, clothing store, hardware store, shopping center, or other
11             sales or rental establishment.
12   42 U.S.C. § 12181(7)11.
13         Plaintiffs’ attempt to categorize the public sidewalk as a place of public
14   accommodation, akin to a private retail store, showroom or storage facility (see FAC at ¶
15   92) while novel, is not persuasive. Public sidewalks are not featured on the list enumerating
16   entities that constitute a place of public accommodation, and those that are on the list are
17
18
     10
19     The Ninth Circuit explained that it is possible for an establishment to be described as a
     “public accommodation” but not be subject to the Title III requirement because the
20   provision only applies to establishments open to the public at large. Jankey v. Twentieth
21   Century Fox Film Corp., 212 F.3d 1159, 1160. (9th Cir. 2000).
22   11
       For purposes of Title III, laundromats, dry-cleaners, banks, barber shops, beauty shops,
23   travel services, shoe repair services, funeral parlors, gas stations, offices of accountants,
     pharmacies, insurance offices, professional offices of health care providers, hospitals,
24   other services establishments, terminals/depots/stations used for public transportation,
25   museums, libraries, galleries, other places of public display and collection, parks, zoos,
     amusement parks, places of recreation, places of education, day care centers, senior citizen
26   centers, homeless shelters, food banks, adoption agencies, social services center
27   establishments, gymnasiums, health spas, bowling alleys, golf courses, and other places of
     exercise and recreation are considered to be “public accommodations.” U.S.C.
28   § 12181(7)(F)-(L).
                                                  18
                                                                                   19cv0054 JM(BGS)
 1   either actual physical places where goods or services are open or made available to the
 2   public or where the public goes to get goods or services. See Weyer v. Twentieth Century
 3   Fox Film Corp. 198 F.3d 1104, 1114 (9th Cir. 2000) (“All the items on [§ 12181(7)],
 4   however, have something in common. They are actual, physical places where goods or
 5   services are open to the public, and places where the public gets those goods or services.”);
 6   42 U.S.C. § 12181(7). See also Young v. Facebook, Inc., 790 F. Supp. 2d 1110, 1114 (N.D.
 7   Cal. 2011) (“Under controlling Ninth Circuit authority, “places of public accommodation”
 8   under the ADA are limited to actual physical spaces.”) (internal quotation marks and
 9   citation omitted).
10         As explained above, the Ninth Circuit has held that a city sidewalk is a service,
11   program, or activity of a public entity under Title II and maintaining their accessibility falls
12   within its scope. Cohen, 754 F.3d at 695; Barden, 292 F.3d at 1076; 42 U.S.C. §
13   12181(7).12 Accordingly, the court concludes that the City’s system of sidewalks and
14   related features such as curb ramps and pedestrian crossings does not, in the context of this
15   case, constitute a place of public accommodation.
16
17
18   12
        Plaintiffs reliance on the ADAAG seems to overlook the practical implications of
19   applying it to the situation Plaintiffs are suggesting. (Doc. No. 69 at 17-18; Doc. No. 70 at
     18.) On September 15, 2010, DOJ updated its accessibility regulations by incorporating
20
     the 2004 ADAAG standards with slight variations. See 2010 ADA Standards for
21   Accessible Design, available at:
     https://www.ada.gov/regs2010/2010ADAStandards/2010ADAStandards.pdf;
22
     36 C.F.R. Pt. 1191, App. B, D; 28 C.F.R. Pt. 36, App. A. If the court were to find the entire
23   sidewalks of the City of San Diego to be a storefront, the ADAAG require that the
     accessible entry of a store be connected by a conforming path of travel all the way out to
24
     some aspect of the public right of way. ADAAG § 4(ii). But, the court is flummoxed as
25   to how the guidelines would be enforceable in this circumstance. What would constitute
     an entry to a store that covers the entire City? What would form the public right of way if
26
     it was no longer the sidewalk? Are the parameters of what makes up the store supposed to
27   constantly shift depending on the locations of the vehicles? If this is the case, it would lead
     to untenable enforcement issues.
28

                                                    19
                                                                                     19cv0054 JM(BGS)
 1         Nor does the express language of the ADA support Plaintiffs’ claims that the City’s
 2   sidewalks are the functional equivalent of a place of public accommodation by virtue of
 3   becoming the “retail stores, showrooms … and storage facilities,” of the Dockless Vehicle
 4   Defendants. While Plaintiffs invite the court to adopt an expansive view of what constitutes
 5   a rental store or showroom, the court declines to do so. The cases Plaintiffs rely on, Robles
 6   v. Domino’s Pizza, 913 F.3d 898 (9th Cir. 2019) and National Federation of the Blind v.
 7   Target Corporation, 452 F. Supp. 2d 946 (2006), are readily distinguishable from the case
 8   at bar. Both cases involved disabled plaintiffs being denied access to the goods and
 9   services offered via the defendants’ online websites and apps.           The courts allowed
10   application of the ADA because the websites and apps in question facilitated access to the
11   goods and services of a physical place of public accommodation, i.e. a restaurant and a
12   store. See Domino’s, 913 F.3d at 905; Nat’l Fed’n of the Blind, 452 F. Supp. at 953. As
13   the Ninth Circuit explained, Title III “applies to the services of a place of public
14   accommodation, not services in a place of public accommodation. To limit the ADA to
15   discrimination occurring on the premises of a public accommodation would contradict the
16   plain language of the statute.” Domino’s, 913 F.3d at 905. However, there is no such
17   physical place of public accommodation nexus, as the Dockless Vehicle Defendants are
18   not tied to a physical place of public accommodation, and the only items physically located
19   on the sidewalks of San Diego are the scooters themselves.
20         Even if the court were to find that the sidewalks qualified as places of public
21   accommodation, this would not necessitate the conclusion that the Dockless Vehicle
22   Defendants “own, lease or operate” the sidewalk. The FAC does not allege the existence
23   of any agreement between the City and the Dockless Vehicle Defendants by which the
24   Dockless Vehicle Defendants are to operate on the sidewalks or otherwise exercise
25   sufficient control over the sidewalks. See, e.g., Disability Rights Action Comm. v. Las
26   Vegas, Inc., 375 F.3d 861 (9th Cir. 2004) (a public accommodation operated by a private
27   entity leasing space from a public entity is covered by Title III); Lentini v. Cal. Ctr for the
28   Arts, 370 F.3d 837, 849 (9th Cir. 2004) (in the context of Title III, “operate” means “to put

                                                   20
                                                                                    19cv0054 JM(BGS)
 1   or keep in operation,” “to control or direct the functioning of,” or “to conduct the affairs
 2   of, manage.”); Pickern v. Pier 1 Imports, 457 F.3d 963, 966 (9th Cir. 2006) (the term
 3   “operate” means to keep in operation, control or direct the functioning of, conduct, the
 4   affairs of, or to manage).
 5         Furthermore, some of the Dockless Vehicle Defendants correctly point out that
 6   Plaintiffs’ theory of discrimination arises from their limitation of access to the sidewalk
 7   system, (see FAC ¶¶ 34-36), rather than Plaintiffs being denied access to the goods or
 8   services being offered by the Dockless Vehicle Defendants. (See Doc. Nos. 30-1 at 12-13;
 9   Doc. No. 63-1 at 19.)
10         Finally, as pled in the FAC, the architectural barriers of which Plaintiffs complain
11   are the scooters and dockless vehicles themselves, which Plaintiffs allege are a “blockade”
12   and “obstructions” that are “strewn along” Plaintiffs’ paths of travel, thus making the
13   sidewalks inaccessible and denying them equal access. (See FAC at ¶¶ 40, 41, 47, 48.)13
14   But the court is not persuaded that these vehicles, which are subject to constant movement,
15   and are not structurally permanent, are the type of architectural barrier Title III was
16   designed to target. Rather, the court views the use of the scooter as a service provided by
17   Defendants. See Karczewski v. DCH Mission Valley, LLC, 862 F.3d 1006, 1012 (9th Cir.
18   2017) (“the phrase – ‘architectural barriers in existing facilities’ – most naturally
19
20
21   13
       Further, under 42 U.S.C. § 12182(b)(2)(A)(ii) a public accommodation is required “to
     make reasonable modifications in policies, practices, or procedures, when such
22   modifications are necessary to afford such goods, services, facilities, privileges,
23   advantages, or accommodations to individuals with disabilities.” Uber’s argument that
     Plaintiffs have not alleged that they requested an accommodation from Uber provides an
24   additional ground for dismissal if Plaintiffs are bringing such a claim. (Doc. No. 63-1 at
25   21-23.) The FAC does not allege Plaintiffs requested a modification of the Dockless
     Vehicle Defendants’ policies, practices of procedures prior to filing suit consistent with the
26   requirements of section 12182(b)(2)(A)(ii). See Karczewski, 862 F.3d at 1010 (to prevail
27   under section 12182(b)(2)(A)(ii), a plaintiff must show, inter alia, the defendant failed to
     make “a requested modification.”) (quoting Fortyune v. Am. Multi-Cinema, Inc., 364 F.3d
28   1075, 1082 (9th Cir. 2004)).
                                                   21
                                                                                   19cv0054 JM(BGS)
 1   encompasses a business’ buildings and surrounding grounds. It would stretch the ordinary
 2   meaning of the phrase too far – and it would conflict with Congress’ choice to limit the
 3   reach of the ‘architectural barriers’ provision to ‘facilities’ only, and not to ‘goods’…”).
 4   To hold otherwise would stretch the meaning of an architectural barrier in precisely the
 5   manner the Ninth Circuit has cautioned against.
 6         Because the City’s sidewalk system does not constitute a place of public
 7   accommodation, and Plaintiffs fail to sufficiently allege the additional elements necessary
 8   to plead a Title III ADA violation the court GRANTS the Dockless Vehicle Defendants’
 9   motions to dismiss the Title III ADA Claim. Although it appears pellucid Plaintiffs will
10   be unable to plead a viable Title III claim against the Dockless Vehicle Defendants, given
11   the early pleading stage, the motions to dismiss are granted with leave to amend. See Lopez
12   v. Smith, 203 F.3d 1122, 1127 (9th Cir. 2000) (leave to amend should be granted unless the
13   claim “could not possibly be cured by the allegation of other facts.”).
14         Having dismissed the Title III Claim on the strength of the Rule 12(b)(6) grounds,
15   the court declines to address Lyft and Uber’s alternate arguments for dismissal of the Title
16   III claim under Rule 12(b)1), even though Plaintiffs have been given leave to amend.
17         4. California Government Code Section 4450 Claim
18         California Government Code section 4450 is directed at standards for access to
19   buildings, its purpose being “to ensure that all buildings, structures, sidewalks, curbs, and
20   related facilities, constructed in this state by the use of state, county, or municipal funds,
21   or the funds of any political subdivision of the state shall be accessible to and usable by
22   persons with disabilities. CAL. GOV’T CODE § 4450(a).
23         The City moves to dismiss this claim in one paragraph by asserting that “Plaintiffs’
24   claim is that the City must protect it from the unlawful activity of third parties by arresting
25   and citing specific lawbreakers…. the manner and decisions involved in providing police
26   protection from crime are absolutely immune…” (Doc. No. 57-1 at 16.)
27         The court again finds City’s reading of the FAC grossly oversimplifies the claims
28   alleged. Further, because this provision of the code does not authorize an action for

                                                   22
                                                                                    19cv0054 JM(BGS)
 1   damages, the City’s immunity arguments are misplaced. See D’Lil v. Riverboat Delta
 2   King, Inc., 59 F. Supp. 3d 1001, 1007 (E.D. Cal. 2014) (Although a plaintiff can obtain
 3   injunctive relief to remedy a violation of section 19955 [of the California Health and Safety
 4   Code] the statute does not authorize an action of damages.”) (internal quotation marks and
 5   citations omitted); Donald v. Café Royale, Inc., 218 Cal. App. 168, 183 (1990) (section
 6   4490 does not provide a cause of action for damages, rather aggrieved individuals may
 7   bring an injunction action). Having offered no substantive arguments for dismissal, the
 8   court DENIES City’s motion to dismiss the section 4450 claim.
 9         5. California Government Code Section 11135 Claim
10         All six Defendants move to dismiss the section 11135 claim under Rule 12(b)(6).
11         California Government Code section 11135 provides that no person in the State of
12   California shall, on the basis of disability, “be unlawfully denied full and equal access to
13   the benefits of, or be unlawfully subjected to discrimination under, any program or activity
14   that is conducted, operated, or administered by the state or by any state agency, is funded
15   directly by the state, or receives any financial assistance from the state.” C AL. GOV’T CODE
16   § 11135. “A ‘program or activity’ includes ‘any project, action or procedure undertaken
17   directly by recipients of State support’ and a ‘recipient’ includes anyone who ‘receives
18   State support, as defined in this Section, in an amount in excess of $10,000 in the aggregate
19   per State fiscal year or in an amount in excess of $1,000 per transaction.’” Green v. Mercy
20   Hous., Inc., No. C 18-04888 WHA, 2018 WL 6704185, at * 5 (N.D. Cal. Dec. 20, 2018)
21   (quoting CAL. CODE REGS. tit. 2, § 11150); see also D.K. ex rel. G.M. v. Solano Cnty. Office
22   of Educ., 667 F. Supp. 2d 1184, 1190 (E.D. Cal. 2009) (section 11135 is identical to section
23   504 of California’s Rehabilitation Act, except the entity must receive state financial
24   assistance rather than federal financial assistance).
25             a. The City
26         City offers the same argument for the section 11135 claim as it did for the section
27   4450 claim. (Doc. No. 57-1 at 16.) However, Plaintiffs have alleged, and the parties do
28   not dispute, that City received the requisite amount of qualifying assistance from the State.

                                                   23
                                                                                   19cv0054 JM(BGS)
 1   (FAC at ¶ 107.)      “[I]f a public entity that receives state funding has violated the
 2   [Rehabilitation Act] or the ADA, then it has also violated § 11135.” Bassilios v. City of
 3   Torrance, CA, 166 F. Supp. 3d 1061, 1084 (C.D. Cal. 2015). The court is not persuaded
 4   by City’s arguments for the same reasons discussed with regard to the Rehabilitation and
 5   ADA claims.
 6         Specifically, City’s immunity argument lacks merit as the relief available to private
 7   citizens under this section of the code is expressly limited to equitable relief. See CAL.
 8   GOV’T CODE § 11139 (“This article and regulations adopted pursuant to this article may be
 9   enforced by a civil action for equitable relief.”); Donovan v. Poway Unified Sch. Dist.,
10   167 Cal. App. 4th 567, 594 (2008) (explaining how section 11139 created a private right
11   of action to enforce rights under section 1135, “but expressly limits enforcement to ‘a civil
12   action for equitable relief.’”)   Accordingly, City’s motion to dismiss the California
13   Government Code section 11135 claim is DENIED.
14             b. The Dockless Vehicle Defendants
15         The Dockless Vehicle Defendants argue they are not recipients of state financial
16   assistance and therefore Plaintiffs’ claim fails. (Doc. No. 30-1 at 13-15; Doc. No. 56-1 at
17   14.) The court agrees.
18         The FAC does not allege that the Dockless Vehicle Defendants received the requisite
19   amount of qualifying assistance from the State. (See generally FAC at ¶¶ 105-116.) The
20   general conclusory allegation that the Dockless Vehicle Defendants “are recipients of state
21   financial assistance through another recipient, the Municipal Defendant,” (id. at ¶ 111), is
22   insufficient. See Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555) (a “pleading
23   that offers ‘labels and conclusions or a formulaic recitation of the elements of a cause of
24   action will not do.’”) Accordingly, the Dockless Vehicle Defendants’ motions to dismiss
25   Plaintiffs’ California Government Code section 11135 claim are GRANTED. Since
26   Plaintiffs have chosen “not to pursue this claim further” (Doc. No. 34 at 14), the dismissal
27   is with prejudice.
28

                                                  24
                                                                                   19cv0054 JM(BGS)
 1         6. California Civil Code Section 54 et seq., Disabled Persons Act, Claim
 2         All six Defendants move for dismissal of the Disabled Persons Act (“DPA”) claims
 3   on Rule 12(b)(6) grounds.
 4         Under the DPA “[i]ndividuals with disabilities shall be entitled to full and equal
 5   access, as other members of the general public, to accommodations, advantages, facilities,
 6   … places of public accommodation, amusement, or resort, and other places to which the
 7   general public is invited….” CAL. CIV. CODE § 54.1. It specifically provides that
 8   individuals with disabilities will have “full and free use of the streets, highways, sidewalks,
 9   walkways, … , and other public places. Id. § 54. Notably, the DPA is concerned solely
10   with guaranteeing physical access to public spaces and not denial of services. Wilkins-
11   Jones v. Cnty. of Alameda, 859 F. Supp. 2d, 1039, 1055 (N.D. Cal. 2012). Since the DPA
12   imposes no substantive standards of its own, it requires compliance with existing applicable
13   federal ADA regulations or California accessibility standards if the later imposes a higher
14   standard. See, e.g., Baskin v. Hughes Realty, Inc., 25 Cal. App. 5th 184, 202-203 (2018);
15   Young, 790 F. Supp. 2d at 1116; CAL. CIV. CODE § 54.1(a)(3) (an independent DPA claim
16   requires a pleading that points to relevant standards established by California law).
17             a. The City
18         City argues that Plaintiffs cannot establish that they were either excluded from
19   access or denied the benefits of its services, programs, or activities or otherwise
20   discriminated against by it because of their disability. (Doc. No. 57-1 at 17.) City also
21   contends that its regulations regarding the operation of motorized vehicles are generally
22   applicable, regardless of disability.
23         As explained above, Plaintiffs have sufficiently pled a Title II claim because
24   “obstructed sidewalks exclude disabled persons from ordinary communal life and force
25   them to risk serious injury to undertake daily activities.”        Cohen 754 F.3d at 700.
26   Therefore, they have pled a violation of the DPA as well. See CAL. CIV. CODE § 54(c) (“A
27   violation of a right of an individual under the Americans with Disabilities Act of 1990 also
28   constitutes a violation of this section”). In addition, Plaintiffs have alleged that they were

                                                   25
                                                                                    19cv0054 JM(BGS)
 1   denied access to their rights to access city sidewalks and rights of way, which is a right
 2   specifically protected under section 54(a) of the California Code. Id. § 54(a); (see
 3   generally, FAC at ¶ 120, 126.) The DPA focuses on physical access to places and is
 4   “intended to secure to disabled persons ‘the same right as the general public to the full and
 5   free use’ of facilities open to the public.” Urhausen v. Longs Drug Stores Cal., Inc,
 6   155 Cal. App. 4th, 254, 261 (2007). Since City controls the sidewalks and is responsible
 7   for maintaining accessibility, Plaintiff have sufficiently pled that the City’s action and
 8   inactions denied them “full and free used of the streets, highways, sidewalks [and]
 9   walkways.” CAL. CIV. CODE § 54(a). Accordingly, the City’s motion to dismiss Plaintiffs’
10   DPA claim is DENIED.
11                i.    City’s Immunity Defense to this Claim
12         City contends that the immunity defenses are equally applicable to the DPA claim.
13   As discussed above, certain portions of the code cited by City were designed to protect
14   public entities and public employees from common law tort liability for adopting and
15   enacting legislation or the failing to adopt or enforce a regulation, and provide immunity
16   for failure to provide police protection or make an arrest.
17         Although mindful that the DPA is intended to secure to disabled persons “the same
18   right as the general public to the ‘full and free use’ of facilities open to the public,”
19   Urhausen v. Longs Drug Stores California, Inc., 155 Cal. App. 4th 254, 261 (2007),
20   allegations in the FAC reference the Municipal and California Code, and center around the
21   idea that the City has been remiss in ensuring that the system of public walkways is kept
22   accessible to persons with disabilities - a goal that cannot be accomplished without the help
23   of law enforcement personnel. (See, e.g., FAC at 38, 40, 43, 50.) As such, the FAC
24   implicates City’s discretionary police determinations, which are entitled to immunity. See
25   Wilkins-Jones v. Cnty. of Alameda, No. C-08-1485 EMC, 2011 WL 3652495 at *4-9, (N.D.
26   Cal. Aug. 19, 2011) (finding plaintiff’s claims for monetary damages under the DPA
27   against the County barred by statutory immunity) (collecting cases where courts have
28   construed the immunity provision to apply to statutes similar to the DPA) order vacated in

                                                  26
                                                                                   19cv0054 JM(BGS)
 1   part by Wilkins-Jones, 2012 WL 3116025 (N.D. Cal, July 31, 2012). See also Lonberg v.
 2   City of Riverside, 300 F. Supp. 2d 942, 947-948 (C.D. Cal, 2004) (denying City’s claim
 3   for immunity against DPA suit but noting that “had the City claimed that it was immune
 4   from suit under section 54.3 and pointed to a specific CTCA immunity provision, the
 5   general rule would be no liability).14
 6         But, the cases cited by City do not stand for the proposition that application of the
 7   Tort Claims Act or any available tort immunities would result in an absolute bar to a DPA
 8   claim, they simply suggest that the relief available may be limited. Plainitffs have already
 9   conceded that they are not seeking traditional damages but statutory penalties. Thus, the
10   court finds that Plaintiffs are not entitled to a damage award on the DPA claim but may
11   pursue injunctive and declaratory relief. Accordingly, City’s motion to dismiss this claim
12   on immunity grounds is DENIED.
13             b. Dockless Vehicle Defendants
14         The Dockless Vehicle Defendants move for dismissal of the DPA claim on the
15   grounds that Plaintiffs have failed to state either an ADA claim or independently allege a
16   violation of California standards. (Doc. No. 30-1 at 15-16; Doc. No. 56-1 at 11-12.) Lyft
17   and Uber also that the DPA does provide for vicarious liability against a defendant for the
18   conduct of third-party scooter riders. (Doc. No. 62-1 at 18-21; Doc. No 63-1 at 23-24.)
19         As set forth above, Plaintiffs have failed to state a Title III ADA claim against the
20   Dockless Vehicle Defendants and do not identify any California accessibility law standards
21   allegedly violated by these defendants. See Californians for Disability Rights v. Mervyn’s
22   LLC, 165 Cal. App. 4th 571, 587-588 (2008); Coronado v. Cobblestone Vill. Cmty. Rentals,
23
24
     14
25     See also, Dunn v. City of L.A., Case No.: CV 14-8327-CBM-MRWx, 2017 WL 7726710,
     * 4 (C.D. Cal. Apr. 26, 2017) (finding as a matter of law that a City is not a person or
26   persons, firm or corporation for purposes of damages under section 54.3.); but cf,
27   Beauchamp v. City of Long Beach, No. CV10-01270-RGK (JCx), 2011 WL 10978002
     (C.D. Cal. May 3, 2011) (awarding damages against the City under the DPA, concluding
28   that under the code the term “public facilities” includes a City’s streets and sidewalks).
                                                  27
                                                                                  19cv0054 JM(BGS)
 1   L.P., 163 Cal. App. 4th 831, 851 (2008), overruled on other grounds by Munson v. Del
 2   Taco, Inc. 46 Cal. 4th 661 (2009) (“[A] plaintiff seeking to establish a cause of action under
 3   the Unruh Civil Rights Act or the Disabled Persons Act based solely on the existence of a
 4   structural barrier must be able to show that the failure to remove the barrier constituted a
 5   violation of a structural access standard set forth in other provisions of law. In the instant
 6   case, none of the statutes that were referred to by plaintiff as the source of such structural
 7   access standards was applicable to the residential and common areas of the apartment
 8   complex.”). While Plaintiffs cite to the California Code of Regulations, title 24, section
 9   1111A, et seq., (see Doc. No. 68 at 13-14, Doc. No. 68-1), these regulations apply to the
10   surface, width and gradient of public sidewalks, and the court is hard pressed to see how
11   they pertain to the alleged barriers at issue here. Therefore, Plaintiffs have failed to plead
12   facts sufficient to support a claim that the Dockless Vehicle Defendants failed to provide
13   full and equal access as defined by the DPA.
14         Additionally, Plaintiffs’ reliance on Ruiz v. Musclewood Investment Properties,
15   LLC, 28 Cal. App. 5th 15 (2018), while informative, is misplaced, as Ruiz involved the
16   failure of a guard dog’s owner, (as opposed to third party careless or reckless activity), to
17   prevent foreseeable aggressive behavior.15 (Doc. No. 34 at 13.) Here, the Dockless
18
19
20   15
       The guard dog was permitted to roam freely within defendant’s property and was able to
21   exit the business property when a large metal gate next to the sidewalk was left open. Ruiz,
     28 Cal. App. 5th at 19. On six occasions, over a period of four months, the guard dog
22   attacked and growled at plaintiff’s guide dog which ultimately resulted in plaintiff having
23   to change his route and his guide dog being unable to consistently perform its guide dog
     duties. Id. Plaintiff sued defendants for violation of the DPA. The court of appeal
24   determined that the allegations surrounding defendant’s failure to restrain the guard dog
25   and the resulting interference with the guide dog’s function were adequately pled and were
     the type of behavior actionable under section 54.3(a) of the DPA. Id. at 22. The court also
26   found that because the change in the guide dog’s behavior affected Plaintiff’s ability to use
27   the sidewalk immediately outside of the premises, which in turn was sufficient to state a
     claim, that he was denied equal access to the sidewalk under section 54.3. Id.
28

                                                   28
                                                                                    19cv0054 JM(BGS)
 1   Vehicle Defendants rent the vehicles to members of the public, provide warnings, and
 2   encourage users to leave the dockless vehicles in appropriate places and conform with
 3   traffic laws. (See, e.g., Doc No. 62-2 at 6, 7, 11, 14, 15, 18; Doc. No. 63-2 at 2716; Doc.
 4   No. 65-1 at 7.)
 5         Finally, the DPA is silent regarding the issue of third-party liability, and the court is
 6   unaware of any precedent establishing such liability. The court is effectively being asked
 7   to hold defendants vicariously liable for the actions of third parties who might abandon a
 8   dockless vehicles on a sidewalk, thereby creating a barrier to access. Yet the FAC does
 9   not allege that the Dockless Vehicle Defendants exerted, or exacts, control over users who
10   have created, or create, any such barrier or that an agency relationship existed, or exists,
11   between the Dockless Vehicle Defendants and their customers. See, e.g., Kuegel v. Encina-
12   Pepper Tree, No. 1402653, 2013 WL 9776871, at *2-3 (Cal. Super. Ct. Mar. 26, 2013)
13   (granting summary judgment in favor of non-agency defendant because of the absence of
14   pleaded facts or evidence that it denied, aided or incited denial of access); Indep. Hous.
15   Servs. of S.F. v. Fillmore Ctr. Assocs., 840 F. Supp. 1328, 1354 (N.D. Cal. 1993) (granting
16   defendant San Francisco Redevelopment Agency’s motion for summary judgment on
17   Unruh claim, finding the Agency did not have a duty under the Act as it did not own, lease
18
19
20   16
       Uber asks the court to take judicial notice of news articles from four websites and Jump’s
21   Rental Agreement from Uber’s Jump.com website. (Doc. No. 63-2.) Uber moves for
     judicial notice under Federal Rule of Evidence 201 because a court may take judicial notice
22
     of publications including newspapers, magazine articles, and web pages and because the
23   rental agreement is readily accessible to the public at https://jump.com/rental-agreement/.,
     and is capable of immediate and accurate determination by simply visiting the website. See
24
     Makaeff v. Trump Univ., LLC, 715 F.3d 254, 259 n.2 (9th Cir. 2013) (taking judicial notice
25   of publications including newspapers, magazines, articles, newspapers and webpages).
     Plaintiffs have not opposed the use of these documents or challenged their authenticity and
26
     their accuracy cannot reasonably be questioned. However, since the court has only
27   referenced Exhibit B, the court only takes judicial notice of Exhibit B filed in support of
     Defendant’s Motion to Dismiss. (Doc. No. 65-1at 2-15.)
28

                                                   29
                                                                                    19cv0054 JM(BGS)
 1   or operate the premises in question, nor design or construct it.) See also, CAL. CIV. CODE
 2   §§ 2295-2300 (an agent has apparent or ostensible authority “when the principal
 3   intentionally or by want of ordinary care, causes a third person to believe another to be his
 4   agent who is not really employed by him); Doe v. Roman Catholic Archbishop of L.A.,
 5   247 Cal. App. 4th 953, 969 (2016) (a principal may be liable for the wrongful conduct of
 6   its agent if: (1) the principal directly authorizes the tort or crime to be committed; (2) the
 7   agent commits the tort in the scope of his employment and in performing a service on
 8   behalf of the principal; or (3) if the principal ratifies its agent’s conduct after the fact by
 9   voluntarily electing to adopt the agent’s conduct as its own.”) (internal quotation marks,
10   alterations and citations omitted). In sum, neither the Act nor relevant cases suggest it was
11   intended to impose third party liability under the circumstances alleged by Plaintiffs in the
12   FAC. Accordingly, the Dockless Vehicle Defendants’ motions to dismiss Plaintiffs’ DPA
13   claim are GRANTED WITH LEAVE TO AMEND.
14         7. California Civil Code Section 51 et seq., Unruh Act, Claim
15         All Defendants move for dismissal of the Unruh claim.
16         Section 51 provides “All persons within the jurisdiction of this state are free and
17   equal, and no matter what their … disability ... are entitled to the full and equal
18   accommodations, advantages, facilities, privileges, or services in all business
19   establishments of every kind whatsoever.” CAL. CIV. CODE § 51(b). The Ninth Circuit
20   has held that violating the ADA is a per se violation of the Unruh Act. Lentini, 370 F.3d
21   at 847. See CAL. CIV. CODE § 51(f) (providing that “[a] violation of the right of any
22   individual under the Americans with Disabilities Act of 1990 … shall also constitute a
23   violation of this section”). However, when a Plaintiff has not established an ADA
24   violation, they must plead intentional discrimination.17 CAL. CIV. CODE § 51(f). Munson
25
26
     17
27     When an Unruh Act claim is premised on a violation of the ADA, a plaintiff need not
     show intent. See CAL. CIV. CODE § 51(f); Munson, 46 Cal. 4th at 670 (“We conclude that
28   a plaintiff proceeding under section 51, subdivision (f) may obtain statutory damages on
                                                   30
                                                                                    19cv0054 JM(BGS)
 1   46 Cal. 4th at 671-72. “[T]he language of the Act suggests that intentional acts of
 2   discrimination, not disparate impact, was the object of the legislation… and impl[ies]
 3   willful, affirmative misconduct on the part of those who violate the Act.” Koebke v.
 4   Bernado Heights Country Club, 36 Cal. 4th 824, 853 (2005).
 5            a. The City
 6         City’s primary argument for dismissal of the Unruh claim is that “the City’s
 7   enactment or legislative decision not to enact legislation does not make it a “business
 8   establishment” within the meaning of the statute. (Doc. No. 57-1 at 18.)
 9         As set forth above, Plaintiffs have adequately alleged that City has violated Title II
10   of the ADA. Because the Unruh Act claim is premised on this violation, Plaintiffs have
11   sufficiently pled an Unruh violation. CAL. CIV. CODE § 51(f). Since the allegations in the
12   FAC are not solely concerned with legislative action or inaction, the court interprets the
13   term “business establishment” broadly and finds that City can be subject to suit under the
14   Act. See Isbister v. Boys’ Club of Santa Cruz, Inc., 40 Cal. 3d 72, 76 (1985). See also K.T.
15   Pittsburg v. Unified Sch. Dist., 219 F. Supp. 3d 970, 983 (N.D. Cal. 2016) (holding public
16   school to be a business establishment within meaning of Unruh); Gibson, 181 F. Supp. 2d
17   at 1089-1093, (analyzing text of Unruh and previous case law and concluding County was
18   a business establishment under Unruh). Accordingly, City’s motion to dismiss Plaintiffs’
19   Unruh claim is DENIED.
20                i.    City’s Immunity Defense to this Claim
21         City also asserts the immunity defenses against Plaintiffs’ Unruh claims. The same
22   reasons for denying immunity under sections 845 and 846 are equally applicable here. See
23   Gates v. Superior Court, 32 Cal. App. 4th 481 (1995) (finding section 845 immunity
24   precluded suits for failure to provide police protection under Unruh. The court did,
25
26
27   proof of an ADA access violation without the need to demonstrate additionally that the
     discrimination was intentional.”).
28

                                                  31
                                                                                  19cv0054 JM(BGS)
 1   however, imply that injunctive relief is available under the Act when public officials, acting
 2   in their official capacity disregard rights guaranteed to individuals by section 51 of Unruh.);
 3   see also Gibson, 181 F. Supp. 2d at 1099 (concluding County and individually-named
 4   defendants acting in their official capacity are immune from any liability for damages under
 5   Unruh, finding Plaintiffs entitled to injunctive relief). Thus, the court finds that although
 6   Plaintiffs are not entitled to monetary damages on the Unruh claim, equitable injunctive
 7   and declaratory relief is available to them. Accordingly, City’s motion to dismiss this claim
 8   on immunity grounds is DENIED.
 9             b. Dockless Vehicle Defendants
10         The Dockless Vehicle Defendants make two arguments in support of dismissal of
11   the Unruh claim. First, they claim that since the Unruh claim is a derivative claim of the
12   insufficiently pled Title III ADA, the pleadings also necessitate dismissal of this claim.
13   (Doc. No. 30-1 at 16; Doc. No. 56-1 at 12-14; Doc. No. 62-1 at 22-23; Doc. No 63-1 at
14   25.) Second, they contend that the Unruh claim must be dismissed because Plaintiffs fail
15   to allege: (1) intentional discrimination; and (2) that they have, at a minimum, attempted
16   to access the services provided by Defendant
17         Here, the FAC fails to state either type of Unruh claim. As explained above,
18   Plaintiffs have failed to state a Title III claim against the Dockless Vehicle Defendants.
19   Thus, to the extent Plaintiffs’ Unruh Act claim against these defendants is premised on a
20   violation of the ADA, it fails for the same reason that Plaintiffs’ Title III claim fails.
21   Further, the FAC does not allege any facts to suggest they were customers or patrons or
22   otherwise attempted to access the services of defendants or to plausibly suggest that the
23   Dockless Vehicle Defendants engaged in any willful, affirmative discriminatory conduct
24   and Plaintiffs’ responses in opposition are silent on this issue. See, e.g., White v. Square,
25   Inc., 7 Cal. 5th 1019, 1032 (2019) (concluding that a person who visits a business’ website
26   with intent to use its services and encounters terms or conditions that exclude the person
27   from full and equal access to its services has standing under Unruh); Wilkins-Jones, 859 F.
28   Supp. 2d at 1053 (dismissing Unruh claim where plaintiff did not clearly allege she asked

                                                   32
                                                                                    19cv0054 JM(BGS)
 1   defendants for a particular accommodation which was refused or that her disabilities
 2   warranting accommodations were obvious and should have been known by defendants);
 3   Reycraft v. Lee, 177 Cal. App. 4th 1211, 1224 (2009) (plaintiff must allege that he/she
 4   presented themselves to a business with the intent of using its products or services “in the
 5   manner in which those products and/or services are typically offered to the public and was
 6   actually denied equal access on a particular occasion.”). Even reading the FAC in the light
 7   most favorable to the Plaintiffs, there are insufficient allegations to support an inference
 8   that the Dockless Vehicle Defendants acted with the required discriminatory intent.
 9   Accordingly, the Dockless Vehicle Defendants’ motions to dismiss Plaintiffs’ Unruh Act
10   claim are GRANTED WITH LEAVE TO AMEND.
11      V.     CONCLUSION
12           For the reasons set for above, it is HEREBY ORDERED:
13             1. Plaintiffs’ Request to Strike City’s Purported Supplemental Authority (Doc.
14                No. 78) is GRANTED;
15             2. Plaintiffs’ Motion to Strike Defendants’ Supplemental Authority (Doc. No.
16                84) is GRANTED;
17             3. Defendant City’s Motion to Dismiss the entire complaint on immunity
18                grounds is DENIED;
19             4. Defendant City’s Motion to Dismiss the Title II ADA Claim is DENIED;
20             5. Defendant City’s Motion to Dismiss the Rehabilitation Act Claim is
21                DENIED;
22             6. Defendants Bird, Lime, Razor, Wheels Labs, Uber, and Lyft’s motions to
23                dismiss the Title III ADA Claim are GRANTED with leave to amend;
24             7. Defendant City’s Motion to Dismiss the California Civil Code section 4450
25                is DENIED;
26             8. Defendant City’s Motion to Dismiss the California Civil Code section 11135
27                claim is DENIED;
28

                                                  33
                                                                                  19cv0054 JM(BGS)
 1            9. Defendants Bird, Lime, Razor, Wheels Labs, Uber, and Lyft’s motions to
 2               dismiss the California Government Code section 11135 claim are GRANTED
 3               WITH PREJUDICE;
 4            10.Defendant City’s motion to dismiss the California DPA claim is DENIED;
 5            11.Defendants Bird, Lime, Razor, Wheels Labs, Uber, and Lyft’s motions to
 6               dismiss the California DPA Claim are GRANTED with leave to amend;
 7            12.Defendant City of San Diego’s motion to dismiss the California Unruh Act
 8               claim is DENIED;
 9            13.Defendants Bird, Lime, Razor, Wheels Labs, Uber, and Lyft’s motions to
10               dismiss the California Unruh Act Claim are GRANTED with leave to amend;
11            14.Defendants Bird, Lime, Razor’s motion to strike class allegations (Doc. No.
12               31) is DENIED as MOOT WITHOUT PREJUDICE.
13         Defendant City has up to and including February 18, 2020 to file an answer to the
14   FAC. Plaintiffs, should they elect to file a second amended complaint amending their
15   claims against the Dockless Vehicle Defendants, must do so by February 18, 2020.
16         IT IS SO ORDERED.
17   Dated: January 21, 2020
18
19
20
21
22
23
24
25
26
27
28

                                               34
                                                                              19cv0054 JM(BGS)
